                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

SYLVESTER LARNELL EVANS, JR.                                  CIVIL ACTION

VERSUS                                                        NO. 18-14202

VANGARD FINANCIAL INSTITUTION                                 SECTION “B”(5)

                               ORDER & REASONS

       Considering Plaintiff’s “Motion to Seal Case” (Rec. Doc. 3),

       IT IS ORDERED that the motion is DENIED. This breach of

contract case has not raised issues of national security, as

alleged by the Plaintiff.

       Plaintiff is proceeding pro se via in forma pauperis status,

alleging defendant financial institution failed to comply with a

1996 contract by unlawfully withholding from plaintiff an “estate

that (he) inherited from God thru (his) Father.” Rec. Doc. 1 at

pg. 4. He now seeks possession of the estate and monetary damages.

Federal     jurisdiction     appears   to   be   based   on    diversity     of

citizenship and unspecified federal constitution and state laws.

       Plaintiff also refers to a related state court action bearing

docket number “24012 Civil Court St. James Parish, Louisiana”.

Rec.     Doc.   1-2.   To   avoid   piecemeal    litigation,     inconsistent

results, and to consider potential applicability of res judicata

and comity principles, it is necessary to determine the nature and

status of the latter state court action.           Additionally, Congress

has specifically required all federal courts to give preclusive
effect to state–court judgments whenever the courts of the State

from    which   the   judgments   emerged   would   do   so:   “[J]udicial

proceedings [of any court of any State] shall have the same full

faith and credit in every court within the United States and its

Territories and Possessions as they have by law or usage in the

courts of such State....” 28 U.S.C. § 1738 (1976). Allen v.

McCurry, 449 U.S. 90, 96, 101 S. Ct. 411, 415–16, 66 L. Ed. 2d 308

(1980).    Accordingly,

       IT IS FURTHER ORDERED that no later than January 29, 2019

plaintiff shall file written reasons why the instant federal action

should not be stayed or dismissed, along with certified copies of

his state court petition, state court rulings of a dispositive

nature, if any, and other pertinent matters of record that were

filed in that action.       Compare Stewart v. Western Heritage Ins.

Co., 43 F.3d 488, 492 (5th Cir.2006) and Black Sea Inv., Inc. v.

United Heritage Corp., 204 F.3d 647, 650 (5th Cir.2000).

  FAILURE TO TIMELY COMPLY WITH THIS ORDER OR SEEK AN EXTENSION OF

TIME TO COMPLY BEFORE THE ABOVE NOTED DEADLINE WILL LEAD TO

DISMISSAL OF THIS FEDERAL ACTION WITHOUT PREJUDICE OR FURTHER

NOTICE.

       New Orleans, Louisiana, this 14th day of January, 2019.



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE
